This action was prosecuted by the state against the appellant charging him with having unlawfully sold intoxicating liquor. The prosecution was by affidavit filed in the criminal court of Marion county, Indiana. The appellant was tried by the court without a jury. The court found him guilty and rendered judgment on the finding. A motion for a new *Page 333 
trial was made and overruled and appellant appealed and assigned as error that the court erred in overruling his motion for a new trial. In preparing his brief appellant has failed to comply with the rules of the Supreme Court. Rule 22 of the Supreme Court provides that the brief of the appellant shall contain a concise statement of so much of the record as fully presents every error and exception relied on, referring to the page and line of the transcript. If the sufficiency of the evidence to sustain the verdict or finding, in fact or law, is assigned, the statement shall contain a condensed recital of the evidence in narrative form so as to present the substance clearly and concisely.
The brief of the appellant does not contain a condensed recital of the evidence.
The appellant claims that the finding of the court is not sustained by sufficient evidence. He recites the testimony of one witness as follows: "I saw Walter Grose at the Claypool in 1.  Indianapolis, on the 19th day of December, 1923, and got a pint of whisky from him for another party and paid him six dollars for it." The brief of appellant shows that at least four other witnesses testified, but their testimony is not set out in the brief, it merely referring to the transcript where such testimony may be found.
The appellant says that the court erred in compelling him, in answer to its own questions, to testify and give evidence of a previous conviction of the violation of the liquor law, 2.  when a previous conviction had not been alleged in the affidavit on which he was tried. Appellant's brief does not give any reference to the page or line of the transcript in which this error is alleged to have occurred. An examination of the record fails to show that any objection was made at the time to any of these questions so propounded by the court, as alleged by this appellant, but *Page 334 
it does show that the defendant voluntarily went upon the witness stand and gave evidence in the trial of the cause. It appears from the record that the judge himself asked the defendant certain questions on cross-examination or by way of explanation of his testimony. These questions were proper. The defendant in becoming a witness subjected himself to the same treatment as any other witness.
It has been held that any fact tending to impair the credibility of a witness by showing his interest, bias, ignorance, motives, or that he is depraved in character may 3.  be shown on cross-examination, but the extent to which the cross-examination can be carried is within the sound discretion of the court. Pierson v. State (1919),188 Ind. 239; Vancleave v. State (1898), 150 Ind. 273. We see no error in the questions propounded by the court in this case.
Appellant's brief does not contain, under a separate heading of each error relied on, separately numbered points stated concisely and without argument, together with the authorities relied 4.  on in support of them. The brief wholly fails to comply with Rule 22 of the Supreme Court.
An appellant who alleges error must present a record for the consideration of this court, which shows affirmatively that the trial court committed error. Ewbank's Manual of Practice 5.  (2d ed.) § 209. A ruling of the trial court will be taken to be correct on appeal in the absence of an affirmative showing to the contrary. Malone v. State (1913),179 Ind. 184; Jackson v. State, ex rel. (1924), 194 Ind. 130;Coleman v. State (1925), 196 Ind. 649, 149 N.E. 162. No error is shown by the record.
The judgment is affirmed. *Page 335